Per Curiam :
We can see no reason why the learned auditor and court below should have struck out the proceeds of the sale of the household furniture from the account. This furniture belonged to Hannah P. Courtright at the time of her death and was properly included in the inventory of ber estate. It is true it formerly belonged to ber husband, but tbe latter bequeathed it to ber, and by the terms of bis will ber interest in it was absolute. Drennan’s Appeal, 118 Pa. 176, 12 Atl. 348.
While tbe will of Mrs. Courtright is by no means clear as to the disposition of tbe one-fourtb interest we are of the opinion that the auditor has taken the proper view of it.
The third assignment is without merit, and was not pressed. No injustice is done by permitting Catharine E. Brewer to take the securities referred to in specie. It was a matter within the sound discretion of the court, and unless it were shown that some one was injured thereby, there is no reason why we should in-, terfere.
The decree is affirmed and the appeal dismissed, at the costs of the appellants..